DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 09/14/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 16, 17, 19-25, 33-36, 38, and 39
Withdrawn claims: None
Previously cancelled claims: 1-15, 18, 26-32, and 37
Newly cancelled claims: None
Amended claims: 16, 22, and 36
New claims: None
Claims currently under consideration: 16, 17, 19-25, 33-36, 38, and 39
Currently rejected claims: 16, 17, 19-25, 33-36, 38, and 39
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/14/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 19-25, 33-36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (U.S. 5,707,678) in view of Brown et al. (U.S. 2005/0276904 A1) and De Boer (U.S. 3,882,256).
Regarding claim 16, Gregory discloses a method for producing a whey preparation (C2, L23-L25; C1, L10) comprising the sequential steps of (a) providing a whey (C2, L23-L25), (d) applying a separation that is ultrafiltration (C2, L25-L26; C3, L49-L51), (e) applying a microfiltration on the retentate (C2, L26-L28; C4, L39-L41), and (f) applying another separation that is ultrafiltration on the permeate (C2, L19-L20), thereby obtaining the acid whey preparation.
Gregory does not disclose the whey as being sweet whey; steps (b) and (c) of heating/cooling the sweet whey; or step (g) of applying a heat treatment between 60-65°C for less than 20 seconds on the retentate.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein sweet whey may be used as the starting material ([0042]).
It would have been obvious to one having ordinary skill in the art to utilize sweet whey as the starting material when practicing the method of Gregory. Since Gregory teaches generally that whey is suited for practicing the method (C2, L23-L25), a skilled practitioner would be motivated to consult Brown et al. for further clarification as to which types of whey would be suitable. Since Brown et al. discloses a similar type of process and indicates that “[a]ll types of whey protein materials are considered to be potential sources of whey protein for use in the present invention” and “suitable whey protein materials include whey obtained from conventional natural cheese and fresh cheese making processes (conventionally known as sweet whey and acid whey, respectively)” ([0042]), a skilled practitioner would expect such variable types of whey to be suited for use in the method of Gregory. Thus, the use of sweet whey as the starting material in the process of Gregory would be obvious to a skilled practitioner.
Regarding steps (b) and (c) of heating/cooling the sweet whey, De Boer discloses briefly heating sweet whey to a temperature of at least 60°C to deactivate rennet (C2, L37-L39).
It would have been obvious to one having ordinary skill in the art to heat/cool the sweet whey within the claimed ranges prior to ultrafiltration. Since Brown et al. indicates that sweet whey is the result of conventional cheese making ([0042]), that utilizes rennet, a skilled practitioner would be motivated to consult De Boer for additional clarification regarding necessary treatment of such a component prior to further processing. The indication in De Boer that sweet whey should be briefly heated to a temperature of at least 60°C to deactivate rennet prior to subsequent processing suggests to a skilled practitioner that sweet whey used in other applications should be likewise treated in order to deactivate the rennet. As such, applying a heat treatment to the sweet whey of between 60-68°C for less than 20 seconds would be obvious to a skilled practitioner. That the present claim indicates the heat treatment is for reducing cheese starter culture bacterial growth and preventing further pH drop in the whey, while De Boer indicates the heat treatment is to deactivate rennet (an enzyme mixture) does not weigh into the analysis. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”). Further, since Gregory discloses “[t]he ultrafiltration can be carried out at a wide range of temperatures…ranging from about 4° to 50°C” (C4, L1-L9), a subsequent step of cooling the sweet whey to a temperature in the range of 5 to 18°C following the heat treatment would also be obvious to a skilled practitioner in order to proceed with the ultrafiltration step.
Regarding the heat treatment of step (g), MPEP 2144.04 VI B indicates that the duplication of steps is patentably insignificant absent a new and unexpected result. Since step (g) appears to be functionally equivalent to the heating of step (b), which was previously shown herein to be obvious, performance of a second heating step on a separated fraction at the same conditions of the first heating step would likewise be obvious in order to ensure deactivation of all rennet in the composition.
As for claim 17, Gregory discloses the separation as being ultrafiltration (C2, L25-L26; C3, L49-L51; C2, L19-L20).
As for claim 19, Gregory discloses the microfiltration membrane as having a particle size of 0.5 to 2 µm (specifically, 0.1-2.0 µm) (C2, L32-L35). Brown discloses the use of a ceramic membrane for filtration ([0040]), which renders the use of a ceramic membrane obvious.
As for claim 20, Gregory does not disclose concentration as being via reverse osmosis or nanofiltration.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein concentration occurs at least in part via reverse osmosis ([0015], “dewater the permeate”).
It would have been obvious to one having ordinary skill in the art to concentrate the whey protein component of Gregory via reverse osmosis. Gregory teaches that concentration may be performed via ultrafiltration, although additional components are removed during such a step (C3, L48-L51). To the extent a skilled practitioner would desire finer control over the water content of the whey protein, they would be motivated to consult Brown et al. for additional instruction regarding such a step. Since Brown et al. discloses concentration of whey protein via reverse osmosis, that is characterized as merely removing water ([0015]), the utilization of reverse osmosis on the whey product of Gregory would be obvious in order to remove water and concentrate the whey components.
As for claim 21, Gregory does not disclose the milk base as having been exposed to any of the claimed processing steps (C2, L63 – C3, L35, where heat is applied only where the milk is optionally subjected to a freezing step).
As for claim 22, De Boer discloses the heat treatment as being at a temperature of 60-67°C (specifically, at least 60°C) (C2, L37-L39).
As for claim 23, De Boer discloses the heat treatment as being applied “briefly” (C2, L37-L38), which is considered to render the claimed time period of less than 19 seconds obvious.
As for claim 24, Gregory does not disclose the method as comprising cooling the product obtained to less than 15°C.
However, Brown et al. discloses incorporation of a whey protein concentrate into yogurt ([0009]-[0010]), which is presumed to be conventionally stored at a temperature of roughly 2-6°C.
It would have been obvious to a skilled practitioner to cool the whey product of Gregory to less than 15°C. Since Gregory provides little detail regarding the incorporation of the whey product into food, a skilled practitioner would be motivated to consult Brown et al. for more detailed instruction regarding the incorporation of such products into food. The incorporation of the whey protein of Gregory into a yogurt as taught in Brown et al. ([0010]) would be an obvious use of the whey protein. Since yogurt is conventionally stored at a temperature of roughly 2-6°C and the incorporation of the whey protein of Gregory into a yogurt would result in cooling the whey protein concentrate to the same temperature, the claimed step of cooling the product to less than 15°C would be obvious.
As for claim 25, Gregory does not disclose drying the product.
However, Brown et al. discloses the production of a whey protein concentrate using ultrafiltration ([0009]), wherein the final product is dried for subsequent incorporation into food products ([0056]).
It would have been obvious to a skilled practitioner to dry the whey product of Gregory. Since Gregory provides little detail regarding the incorporation of the whey product into food, a skilled practitioner would be motivated to consult Brown et al. for more detailed instruction regarding the incorporation of such products into food. Brown et al. teaches that such whey protein products may be used in a liquid form or dried ([0056]). A skilled practitioner would immediately recognize the benefits of drying such a product, including minimizing contamination risk, ease of storage/handling/transport, etc. As such, the step of drying the product of Gregory would be obvious to a skilled practitioner.
As for claims 33-35, Gregory discloses the microfiltration membrane as having a particle size of 0.1-2.0 µm (C2, L32-L35), which anticipates the claimed ranges of 0.8 to 1.5 µm (claim 33), 1.0 to 1.5 µm (claim 34), and 1.0 to 2 µm (claim 35). Brown discloses the use of a ceramic membrane for filtration ([0040]), which renders the use of a ceramic membrane obvious.
As for claim 36, De Boer discloses the heat treatment as being at a temperature of 60-63°C (specifically, at least 60°C) (C2, L37-L39).
As for claims 38 and 39, De Boer discloses the heat treatment as being applied “briefly” (C2, L37-L38), which is considered to render the claimed time periods of less than 15 seconds (claim 38) and less than 10 seconds (claim 39) obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 16, 17, 19-25, 33-36, 38 and 39 over Gregory, Brown et al., and Brody et al.: Applicant’s arguments have been fully considered and are persuasive to the extent that the clams as presently amended would not be obvious in view of the previously-cited combination of prior art. However, the claims are newly rejected in view of Gregory, Brown et al., and De Boer as detailed in the claim rejections above. Applicant’s claim rejections are still considered below to the extent they apply to the present claim rejections. 
Applicant first argued that Gregory implicitly requires the whey component to be acid whey, due to indicating the pH should be relatively low to prevent formation of calcium complexes and prevent microbial growth (Applicant’s Remarks, p. 6, ¶1). Applicant concluded that Gregory teaches away from using sweet whey as the starting material. Id.
However, Gregory does not actually teach that a lower pH is required. The reference teaches that the ultrafiltration may be performed at temperatures ranging from about 4-50°C, and that warmer temperatures contribute to precipitation of calcium complexes (C4, L1-L9). A skilled practitioner would readily recognize that performing the ultrafiltration at cooler temperatures would mitigate the propensity of the calcium to precipitate, as well as prevent microbial growth, which were both of the reasons argued as necessitating a low pH. Since modifying the temperature apparently achieves the same effects/benefits of a low pH, the relatively low pH cannot be said to necessarily be required. Further, Gregory indicates the adjustment of the pH of a separated fraction to about 6.0-7.0 (C4, L41-L43), which at least suggests that relatively higher pH values are envisaged as being suitable for portions of the filtration process. Applicant’s arguments that Gregory should be interpreted as applying exclusively to acid whey are thus unpersuasive.
Applicant next argued that the claim as presently amended should overcome the prior art as related to the two heating steps (Applicant’s Remarks, p. 6, ¶2 – p. 7, ¶1).
Applicant’s arguments are noted, but the claims are newly-rejected in view of De Boer instead of Brody, which renders the arguments moot.
Applicant further argued that the claimed temperature ranges are critical for preserving the biological activity of whey protein (Applicant’s Remarks, p. 7, ¶2 – p. 9, ¶1).
However, De Boer specifically discloses briefly heating sweet whey to a temperature of at least 60°C to deactivate rennet (C2, L37-L39), which is the exact temperature that Applicant asserts as being critical. Applicant’s arguments are thus unpersuasive.
Applicant also argued that the heat treatment of step (g) was not disclosed in the prior art (Applicant’s Remarks, p. 9, ¶2).
However, the present claim rejections have been amended to rely on De Boer instead of Brody et al., which renders Applicant’s arguments moot.
The rejection of claim 16 has been maintained herein.
The rejections of claims 17, 19-25, 33-36, 38 and 39, which depend from claim 16 and are rejected based on the same prior art, are additionally maintained herein.
Conclusion
Claims 16, 17, 19-25, 33-36, 38, and 39 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793